Exhibit 10.3

AIRCRAFT DRY LEASE AGREEMENT

(Part 91 Operations)

 

Dated as of the 12th day of July, 2019

 

by and among

 

MOELIS & COMPANY MANAGER LLC

 

as Lessor,

 

and

 

KENNETH D. MOELIS,

 

as Lessee,

 

and

 

MOELIS & COMPANY GROUP LP

 

as Lessee

 

and collectively, as Lessees,

 

concerning one (1) Bombardier Inc. model BD-700-1A10 aircraft bearing

U.S. Registration Number N99ZM,

and

Manufacturer’s Serial Number 9587

 

INSTRUCTIONS FOR COMPLIANCE WITH

“TRUTH IN LEASING” REQUIREMENTS UNDER FAR § 91.23

 

Within 24 hours after execution of this Aircraft Lease Agreement:

mail a copy of the executed document, without Exhibit “C” or with Exhibit “C”
redacted, to the following address via certified mail, return receipt requested:

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN:  Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

At least 48 hours prior to the first flight to be conducted under this
Agreement:

Notify the FAA Flight Standards District Office located nearest the departure
airport, by telephone or in person, of the location of the airport of departure
and proposed time of departure of said first flight

 

Carry a copy of this Aircraft Dry Lease Agreement in the Aircraft at all times.

*    *    *

 

Exhibit “C” contains only economic rental data and is intentionally omitted or
redacted for FAA submission purposes.

 

 

 

00006721.DOCX - 2

 

 

--------------------------------------------------------------------------------

 

THIS AIRCRAFT DRY LEASE AGREEMENT (this “Lease”) is made and entered into as of
July 12, 2019 (“Effective Date”), by and among Moelis & Company Manager LLC
(“Lessor”), a Delaware limited liability company, on the one hand, and Kenneth
D. Moelis (“Mr. Moelis”), a citizen of the United States and a resident of the
State of California, and Moelis & Company Group LP (“Group LP”), a Delaware
limited partnership. Mr. Moelis and Group LP are hereinafter also individually
referred to as “Lessee” and collectively as “Lessees”.

W I T N E S S E T H:

WHEREAS, Lessor is the owner of the Aircraft described and referred to herein;

WHEREAS, Lessor desires to lease the Aircraft to Lessees and Lessees desire to
lease the Aircraft from Lessor, upon and subject to the terms and conditions of
this Lease; and

WHEREAS, each Lessee intends to operate the Aircraft under FAR Part 91 within
the scope of and incidental to its own business or for personal use, as the case
may be.

NOW THEREFORE, for and in consideration of the foregoing recitals, the mutual
promises, covenants, agreements, representations and warranties contained in
this Lease, the parties agree as follows:

1.Definitions.

“Aircraft” means the Bombardier Inc. model BD-700-1A10 (also known by its trade
name Global 6000) aircraft bearing manufacturer’s serial number 9587 and FAA
Registration Number N99ZM, together with its two (2) Rolls-Royce Deutschland
Ltd. & Co. KG model BR700-710A2-20 aircraft engines bearing manufacturer’s
serial numbers 22305 and 22304, one (1) Honeywell model RE220[GX] auxiliary
power unit bearing manufacturer’s serial number P-719, and the avionics,
instruments, equipment, components, parts, accessories, appliances, and
furnishings installed in or attached or appurtenant thereto, and related
aircraft log books, maintenance and flight manuals and records.

“DOT” means the United States Department of Transportation or any successor
agency.

“FAA” means the Federal Aviation Administration or any successor agency.

“FAR” means collectively the Aeronautics Regulations of the FA and the DOT, as
codified at Title 14, Parts 1 to 399 of the United States Code of Federal
Regulations.

“Fixed Rental” and “Fixed Rentals” have the same meaning given to such terms in
Section 9.

“Lease Term” means the entire period from the Effective Date through the date
this Lease is terminated pursuant to Section 3.

“Operating Base” means Van Nuys Airport (KVNY), Van Nuys, California.

“Operational Control” has the same meaning given to the term in FAR §1.1 (as
described in Section 11 hereof).

 

00006721.DOCX - 2

2

 

--------------------------------------------------------------------------------

 

2.Lease of Aircraft.  Subject to the terms and conditions contained herein,
Lessor agrees to lease the Aircraft to Lessees and Lessees agree to lease the
Aircraft from Lessor, for the Lease Term.

3.Lease Term.  The term of this Lease (the “Lease Term”) shall commence on the
Effective Date and end on December 31, 2022, unless otherwise extended by
exercise of each Renewal Option (as defined under Section 22) by Lessees or
cancelled or terminated pursuant to Section 25 or pursuant to a Termination
Event (as defined below) in accordance with the following
sentence.  Notwithstanding anything to the contrary set forth herein, each of
Group LP and Lessor shall have the option to terminate this Lease upon (i) the
death of Mr. Moelis, or (ii) with respect to Mr. Moelis, upon the entry of an
order of incompetence or of insanity, or permanent physical incapacity (each a
“Termination Event”).  Each of Group LP and Lessor shall have ninety (90) days
from the date of a Termination Event to provide notice of termination to the
other parties.  Such termination shall become effective within sixty (60)days of
such notice.  

4.Operating Base.  Lessor and Lessees acknowledge and accept that the Aircraft
shall be primarily based at the Operating Base.

5.Delivery to Lessees.  Lessor or its designated representative shall deliver on
the date hereof to Lessees or to their designated representative(s) the Aircraft
at the Operating Base or such other location within the continental United
States as Lessor and Lessees may agree to in writing.

6.Lessees’ Inspection and Acknowledgement of Delivery.  Lessees, through their
designated representative(s), shall inspect the Aircraft, and shall note their
acceptance of the Aircraft and any discrepancies or exceptions on the Aircraft
Delivery and Acceptance Receipt substantially in the form of Exhibit “A”
attached hereto.

7.Redelivery to Lessor.  On the date of termination of this Lease, Lessees, at
their own expense, shall make the Aircraft available for inspection by Lessor or
its designated agent and shall redeliver to Lessor the Aircraft and all
applicable records, including but not limited to log books, manuals, maintenance
and inspection reports, programs, computer printouts and data, and all
inspection, modification and overhaul records required to be maintained with
respect to the Aircraft, at the Operating Base or such other location in the
continental United States as Lessor and Lessees may agree to in
writing.  Lessees shall return the Aircraft to Lessor in a flight ready status,
in compliance with all the requirements set forth under Section 13(a) through
(e) and in the same condition as received, normal wear and tear excepted.  Upon
redelivery, each fuel tank shall contain approximately the same quantity of fuel
as was contained in the fuel tanks when the Aircraft was delivered to Lessees
(or, in the case of differences in such quantity, an appropriate adjustment will
be made by payment at the then current fair market price of fuel).

8.Lessor’s Inspection and Acknowledgment of Redelivery.  Lessor or its
designated representative shall inspect the Aircraft and shall acknowledge
redelivery of the Aircraft in the condition required under this Lease by
executing the Aircraft Redelivery and Acceptance Receipt, substantially in the
form of Exhibit “B” attached hereto, subject to any discrepancies or exceptions
noted therein.  

9.Rent.  Lessees shall pay to Lessor for the use of the Aircraft, a fixed
monthly rental (individually “Fixed Rental,” collectively “Fixed Rentals”) in
the amount set forth in Exhibit “C” attached hereto, payable in advance on the
first day of each and every month (“Rental Payment Date”), except that if the
Effective Date is not the first day of the month, solely for the period from and
including the Effective Date through the end of the month of the Effective Date
(the “Interim

 

00006721.DOCX - 2

3

 

--------------------------------------------------------------------------------

 

Period”), Lessor agrees that Lessees shall pay to Lessor as rent an amount equal
to the Fixed Rental, divided by thirty (30), multiplied by the number of days in
the Interim Period (the “Interim Rent”).  Lessees shall pay the Interim Rent on
the Effective Date.  All payments by Lessees shall be made by bank wire transfer
in immediately available funds, free of any transmission charges or other
charges of any sort, to the bank account designated by Lessor and in accordance
with the instructions Lessor shall provide from time to time to Lessees.  

In the event Lessees fail to pay any Fixed Rental within ten (10) days after
their due date, Lessees shall pay, as a late payment charge, in addition to the
amount of such Fixed Rental, interest thereon at the maximum lawful rate or one
half of one percent (.5%) per month, whichever is less, from the date the Fixed
Rental was originally due, until paid.

Lessees acknowledge that this is a net lease and agree that Lessees are
obligated to pay all Fixed Rentals hereunder, and that said obligations and the
rights of Lessor in and to such Fixed Rentals, shall be absolute and
unconditional and shall not be subject to any abatement, reduction, set-off,
defense, counter-claim or recoupment, except as otherwise expressly provided in
this Lease.

10.Log Books and Records.  Lessees shall, at all times during the Lease Term,
maintain or cause to be maintained and be responsible for all logs, books,
manuals and records (including any computerized maintenance records and
programs) pertaining to the Aircraft, engines, auxiliary power unit, and other
major components and their maintenance during the Lease Term in accordance with
FAA rules and regulations and Lessees shall, at the end of the Lease Term,
deliver such records in legible form to Lessor.

11.Use of Aircraft and Operational Control.  Each Lessee acknowledges and agrees
that the Aircraft shall be operated exclusively under FAR Part 91.  Each Lessee,
when in possession of and using the Aircraft, shall have and retain operational
control of the Aircraft as defined in the applicable FAR (FAR § 1.1 General
Definitions: Operational control, with respect to a flight, means the exercise
of authority over initiating, conducting or terminating a flight) during the
period of such possession and use by such Lessee.  Likewise, for federal tax
purposes, including applicable provisions of the United States Internal Revenue
Code, as amended, and the Regulations and rulings promulgated thereunder, each
Lessee, when in possession of and using the Aircraft, shall have and retain
“possession, command and control” of the Aircraft during the period of such
possession and use by such Lessee.  Each Lessee acknowledges and agrees that it
shall supply duly-qualified, current and properly rated pilots, whose licenses
are in good standing and who meet the requirements established and specified by
the insurance policies required hereunder and by the FAA, and who have attended
and successfully completed Bombardier’s approved training course for the
Aircraft.  The pilots shall be under the exclusive command, control and
direction of each Lessee in all phases of each such Lessee’s flights.  

12.Authority of Pilot in Command.  The parties acknowledge that pursuant to FAR
§91.3, the Pilot in Command of such flight is responsible for, and is obligated
and entitled to exercise final authority over the safe operation of, the flight,
and the parties agree that the Pilot in Command may, in the exercise of such
authority, refuse to commence such flight, terminate such flight, or take any
other flight-related action that, in the judgment of the Pilot in Command, is
required to ensure the safety of the Aircraft, the flight crew, the passengers,
and any other persons and/or property.

 

00006721.DOCX - 2

4

 

--------------------------------------------------------------------------------

 

13.Operation and Maintenance Responsibilities of Lessees.  Lessees shall each
bear their share (based upon their respective utilization of the Aircraft) of
all the operating costs, fixed and direct/variable, including, but not limited
to, fuel, insurance premiums, hangar and storage charges, all the maintenance
costs, scheduled and unscheduled, of the Aircraft and customary and routine
refurbishing and modernization costs, if any.  Without limitation to the
generality of the foregoing, Lessees shall arrange and pay for all maintenance,
work, repairs and inspections, as are required by Bombardier, by Rolls-Royce
Deutschland Ltd. & Co. KG (the engine manufacturer) and by the FAA, and in
connection with the intended use and operations of the Aircraft; and Lessees
shall supply or cause to be supplied to Lessor evidence of their compliance with
the maintenance, overhaul and inspection requirements as submitted to the FAA,
pursuant to its regulations, together with copies of reports of all inspections
and periodic summaries of the total airframe hours, number of landings, total
engine hours and cycles.  Lessees, at their sole cost and expense, further agree
to keep the Aircraft: (a) fully operational, duly certified and in airworthy
condition at all times, and maintained in accordance with Bombardier’s
recommended inspection program [FAR § 91.409(e) and (f)]; (b) in compliance with
all the required inspections pursuant to the manufacturers’ maintenance manuals
and programs for the Aircraft and its engines and components, including
compliance with the Computerized Maintenance Management System (“CMMS”)
maintenance tracking system for the Aircraft; (c) in compliance with all FAA
Airworthiness Directives and manufacturers’ Mandatory Service Bulletins; (d) in
mechanical condition adequate to comply with all regulations of the FAA and any
other Federal, state or local governing body, domestic or foreign, having
jurisdiction over the maintenance, use or operation of the Aircraft; and
(e) current and fully paid up under the Rolls Royce CorporateCare program
(“CorporateCare”) with respects to the engines, the Honeywell Maintenance
Service Plan (“MSP”) with respect to the auxiliary power unit, the Bombardier
Smart Parts Plus Plan program (“Smart Parts”) with respect to the airframe and
its components and systems, and the CMMS.

14.Additions and Alterations.  Lessor consents and agrees that Lessees shall
have the right to make, or cause to be made, customary and routine upgrades,
improvements and similar modifications to the Aircraft and/or its engines or
avionics, provided such upgrades, improvements and similar modifications, as
well as any additional accessories, devices or equipment as may be available
from time to time, shall be at Lessees’ sole cost and expense and in conformity
with the specifications and inspections required or recommended by the
manufacturers and the applicable FAA regulations and directives.  Except for the
foregoing, Lessees shall not in any way alter or modify, or cause to be made
alterations or modifications to the Aircraft, including its engines and
avionics, without the prior written consent of Lessor.

15.Inspection and Reports.  Lessor shall have the right, but not the duty, to
inspect the Aircraft at any reasonable time, wherever located.  Lessees shall,
at any reasonable time, make the Aircraft and Lessees’ records pertaining to the
Aircraft available to Lessor for inspection.  All such inspections made by
Lessor shall be at its sole cost and expense; provided, however, that, upon the
occurrence and continuation of an Event of Default (as defined in Section 25),
Lessees shall be responsible for the cost and expense of Lessor of any
inspection and Lessees shall pay Lessor such amount promptly upon demand.

16.Liens.  Lessees will not directly or indirectly create, incur, assume or
suffer to exist any liens on or with respect to (a) the Aircraft or any part
thereof; (b)  Lessor’s title thereto; or (c) any interest of Lessor (and Lessees
will promptly, at their own expense, take such action as may be necessary to
discharge any such lien), except (i) the respective rights Lessor and Lessees as
herein provided, and (ii) liens created by or caused to be created by Lessor.  

 

00006721.DOCX - 2

5

 

--------------------------------------------------------------------------------

 

17.Taxes and Tax Indemnities. Lessees shall pay to and indemnify Lessor and its
members, managers, officers, employees and agents (collectively, “Indemnitees”)
for, and hold each Indemnitee harmless from and against, any sales, use, excise
or aircraft property taxes (except for the annual property tax assessed by the
Los Angeles County Tax Collector with respect to the Aircraft as a result of the
Operating Base of the Aircraft, the payment of which shall be the sole and
exclusive responsibility of Lessor), any ad valorem, value added, leasing,
stamp, landing, airport use or other taxes, levies, imposts, duties, customs,
charges, fees or withholdings of any nature, together with any penalties, fines,
or interest thereon (“Impositions”) arising out of the transactions contemplated
by this Lease or the use of the Aircraft by Lessees and imposed against any
Indemnitee, Lessees or the Aircraft or any part thereof by any Federal or
foreign government, any state, municipal or local subdivision, any agency or
instrumentality thereof or other taxing authority upon or with respect to the
Aircraft or any part thereof or upon the ownership, delivery, leasing,
possession, use, operation, maintenance, storage, return, transfer or release
thereof, or upon the rentals, receipts or earnings arising therefrom, or upon or
with respect to this Lease.  Lessees specifically acknowledge and accept that
should any taxing jurisdiction or authority assess or levy any sales, use,
excise, property or similar taxes as a result of the lease of the Aircraft to
Lessees, the payments of the Fixed Rentals under this Lease or Lessees’ use of
the Aircraft, Lessees shall remit to Lessor all such taxes together with each
Fixed Rental; provided, however, that if such taxes shall be due and payable at
an earlier time as a matter of applicable laws, rules, regulations, orders,
directives, licenses or permits of any governmental body, instrumentality,
agency or authority, Lessees shall remit such taxes to Lessor at the required
time.  Except for the foregoing, in all other cases Lessees shall have the right
to contest any Impositions, provided that (a) Lessees shall have given to Lessor
written notice of any such Impositions, which notice shall state that such
Impositions are being contested by Lessees in good faith with due diligence and
by appropriate proceedings and that Lessees have agreed to indemnify each
Indemnitee against any cost, expense, liability or loss (including, without
limitation, reasonable attorneys’ fees) arising from or in connection with such
contest; (b) in Lessor’s sole judgment, Lessor has received adequate assurances
of payment of such contested Impositions; and (c) counsel for Lessor shall have
determined that the nonpayment of any such Impositions or the contest of any
such payment in such proceedings does not, in the sole opinion of such counsel,
adversely affect the title, property or rights of Lessor.  In case any report or
return is required to be made with respect to any Impositions, Lessees will
either (after notice to Lessor) make such report or return in such manner as
will show the ownership of the Aircraft in Lessor, and send a copy of such
report or return to Lessor or will notify Lessor of such requirement and make
such report or return in such manner as shall be satisfactory to Lessor.  Lessor
agrees to cooperate fully with Lessees in the preparation of any such report or
return.  

18.Insurance.  Lessees shall secure and maintain in full force and effect, at
their sole cost and expense, throughout the Lease Term insurance policies
containing such provisions and with insurance companies of recognized
responsibility, as shall be reasonably satisfactory to Lessor.  Without
limitation to the generality of the foregoing, Lessees shall procure and
maintain (a) aviation liability insurance covering public liability, property
damage and including passenger legal liability, in an amount not less than Four
Hundred Million Dollars (US$400,000,000) for any single occurrence; (b) all-risk
aircraft hull and engine insurance (including, without limitation, foreign
object damage insurance) in an amount not less than Thirty One Million Dollars
(US$31,000,000); (c) breach of warranty insurance; and (d) war risk and allied
perils insurance (including confiscation, appropriation, expropriation,
terrorism and hijacking insurance) in the amounts set forth hereinabove.  The
coverage territory for all the foregoing polices shall be worldwide.  All
insurance policies shall name Lessor, and each Lessee as the named insureds,
with Lessor (as the owner of the Aircraft) as loss payee, and shall provide that
any cancellation or

 

00006721.DOCX - 2

6

 

--------------------------------------------------------------------------------

 

substantial change in coverage shall not be effective as to Lessor, for thirty
(30) days after receipt by Lessor of written notice from such insurer(s) of such
cancellation or change.  All insurance shall insure Lessor’s interest,
regardless of any breach or violation by Lessees of any warranties, declarations
or conditions in such policies, shall include a severability of interest clause
providing that such policy shall operate in the same manner if there were a
separate policy covering each insured, shall waive any right of set-off against
Lessees or Lessor, and shall waive any rights of subrogation against
Lessor.  Such insurance shall be primary and not be subject to any offset by any
other insurance carried by Lessor or any of Lessees.  Each Lessee hereby
appoints Lessor as each Lessee’s attorney-in-fact to make proof of loss and
claim for and to receive payment of and to execute or endorse all documents,
checks or drafts in connection with all policies of insurance in respect of the
Aircraft.  Any expense of adjusting or collecting insurance proceeds shall be
borne by Lessees.  Lessor may, at its option, apply proceeds of insurance, in
whole or in part, to (i) repair or replace the Aircraft or any part thereof, or
(ii) satisfy any obligation of Lessees to Lessor hereunder.  Any balance
remaining shall be retained by Lessor.

Annually on the anniversary of the Effective Date, Lessees shall furnish to
Lessor, a report describing in reasonable detail the insurance then carried and
maintained on the Aircraft and certifying that such insurance complies with the
terms hereof and a certificate of the insurer as to such insurance.  Lessees
shall advise Lessor in writing promptly of any default in the payment of any
premium and of any other act or omission on the part of Lessees which might
invalidate or render unenforceable, in whole or in part, any insurance on the
Aircraft.  In the event Lessees shall fail to maintain insurance as herein
provided, Lessor may, at its option, provide such insurance, and Lessees shall,
upon demand, reimburse forthwith Lessor for the cost thereof.

19.Loss or Damage.  Lessees shall bear all risk of loss, theft, confiscation,
damage to or destruction of the Aircraft from any cause whatsoever.  Lessees
shall promptly report any of the foregoing occurrences to the appropriate
insurance company or companies, to Lessor, and to all concerned Federal, state,
local or other governmental agencies, and shall furnish such information and
execute such documents as may be necessary or required for Lessor, and under
applicable laws.  Lessees shall cooperate fully in any investigation of any
claim or loss processed by Lessor under the Aircraft insurance policies.

Except as otherwise specifically provided hereinbelow, this Lease shall not
terminate and the obligations of Lessees shall not be affected by reason of any
damage to the Aircraft.  Lessees shall be responsible for any expense of
adjusting or collecting insurance proceeds and for the deductible, if any,
associated with the damage, loss and destruction of the Aircraft, including but
not limited to expenses resulting from foreign object damage.

In the event of total loss or destruction of all or substantially all of the
Aircraft, or damage to the Aircraft which causes it to be irreparable in the
opinion of the insurance carrier providing hull coverage pursuant to Section 18,
or in the event of confiscation or seizure of the Aircraft, upon payment of such
claims by the insurance company or companies to Lessor, as the case may be, no
further payments of Fixes Rentals shall be due by Lessees and this Lease shall
automatically terminate.

20.Indemnification.  Lessees shall indemnify and save harmless Lessor, its
successors and assigns, from and against any and all loss (including Lessees’
own loss of use), claims (including, without limitation, claims involving strict
or absolute liability in tort, damage, injury, death, liability and third party
claims), demands, costs and expenses of every nature, including reasonable
attorneys’ fees, arising directly or indirectly from or in connection with the
possession, use, operation, maintenance or storage of the Aircraft, except when
arising from the material

 

00006721.DOCX - 2

7

 

--------------------------------------------------------------------------------

 

default, willful misconduct or gross negligence of Lessor. Claims attributable
to acts or events occurring before or after the Lease Term or after the Aircraft
has been redelivered to Lessor in accordance with Sections 7 and 8, shall be
excluded from Lessees’ agreement to indemnify under this Section 20.  Lessees’
obligations under this Section 20 shall survive termination of this Lease and
shall remain in effect until all required indemnity payments have been made by
Lessees to Lessor.

21.Representations, Warranties and Agreements of Lessor.  Lessor represents,
warrants and agrees as follows:

(a)Manufacturers Warranties and Programs.  In connection with Lessees’ operation
and maintenance of the Aircraft during the Lease Term, Lessor shall allow
Lessees to use and benefit from (i) all of Bombardier’s applicable warranties
(including the engine manufacturer’s warranties and other manufacturers’
applicable warranties thereunder), as provided to Lessor and to assist and
process any claims under such warranties, and (ii) the enrollments on
CorporateCare, MSP, Smart Parts and CMMS (all of which shall be the
responsibility of Lessees to keep current and paid up).

(b)No Adverse Proceedings.  No action, suit, or proceeding is currently pending
or threatened against Lessor which shall in any material way affect Lessor’s
financial status as of the date hereof, or impair the execution, delivery, or
performance by Lessor of this Lease.

(c)Quiet Enjoyment.  During the Lease Term, Lessor covenants that it shall not,
through its own actions or inactions, interfere in Lessees’ quiet enjoyment of
the Aircraft so long as no Event of Default on the part of Lessees shall have
occurred and be continuing.

(d)Company Authorization.  Lessor is a limited liability company, duly
organized, validly existing and in good standing under the laws of Delaware, has
all necessary powers to enter into the transaction contemplated in this Lease
and has authorized and approved the lease of the Aircraft to Lessees.

22.Representations, Warranties and Agreements of Lessees.

Each Lessee represents, warrants and agrees as follows:

(a)Government Approvals.  No consent or approval of, giving notice to,
registration with, or taking of any other action in respect of or by, any
Federal, state or local governmental authority or agency (including without
limitation, the FAA), or other person is required with respect to the execution,
delivery and performance by each Lessee of this Lease or the consummation of any
of the transactions by each Lessee contemplated hereby or thereby, or if any
such approval, notice, registration or action is required, it has been duly
given or obtained.

(b)Lawful Use.  The Aircraft will not be used, operated, maintained or stored in
violation of any law or any rule, regulation or order of any government
authority having jurisdiction (domestic or foreign), or in violation of any
airworthiness certificate, license or registration relating to the Aircraft or
its use, or in violation or breach of any representation or warranty made with
respect to obtaining insurance on the Aircraft or any term or condition of such
insurance policy.  During the Lease Term, each Lessee shall operate the Aircraft
solely under FAR Part 91.

 

00006721.DOCX - 2

8

 

--------------------------------------------------------------------------------

 

(c)Aircraft Location.  The Aircraft will not be operated or located in any area
excluded from coverage by the terms of insurance or in any recognized or
threatened area of hostilities, unless fully covered to Lessor’s satisfaction by
war risk insurance.

(d)FAA Filings.  Each Lessee shall take all steps necessary to preserve and
protect Lessor’s U.S. Registration of the Aircraft.  Lessees shall file or
caused to be filed a copy of this Lease with the appropriate FAA office, in
compliance with all applicable laws and regulations.

(e)Identification.  A legible copy of the Lease shall be kept in the Aircraft at
all times.

(f)No Adverse Proceedings.  No action, suit, or proceeding is currently pending
or threatened against Lessees, which shall in any material way affect the
financial status of Lessees as of the date hereof, or impair the execution,
delivery, or performance by Lessees of this Lease.

(g)Authorizations.  Each Lessee has all the necessary powers to enter into the
transaction contemplated in this Lease and each has authorized and approved the
lease of the Aircraft from Lessor.

23.Disclaimer of Warranties.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
THE AIRCRAFT IS BEING LEASED BY LESSOR TO LESSEES HEREUNDER ON AN “AS IS” AND
“WHERE IS” BASIS AND WITHOUT ANY REPRESENTATION, GUARANTEE OR WARRANTY,
EXPRESSED OR IMPLIED, OF ANY KIND BEING MADE OR GIVEN BY LESSOR, ARISING BY LAW
OR OTHERWISE, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.  EACH LESSEE HEREBY WAIVES ANY CLAIMS, RIGHTS
AND REMEDIES (INCLUDING, WITHOUT LIMITATION, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGE) CAUSED BY THE AIRCRAFT OR BY THE LOSS OF USE THEREOF BY
EACH SUCH LESSEE.

24.Options to Extend.  Provided Lessees are not in breach of the terms and
conditions of this Lease, each Lessee shall have the option to extend the term
at the end of the initial period for an additional period of one (1) year, and
thereafter for a subsequent additional period of one (1) year, subject to such
Lessee giving written notice to Lessor of the exercise of each such extension no
more than six (6) months and no less than three (3) months prior to the
expiration date of each such period (each a “Renewal Option”).  All of the terms
and conditions of this Lease shall apply to each of the foregoing
extensions.  In the event that a Renewal Option is not exercised, Lessees
expressly acknowledges, consents and agrees that Lessor shall have the right to
market the Aircraft for sale during the last three (3) months of the relevant
period and Lessees shall cooperate with Lessor to schedule showings, inspections
and/or demonstration flights of the Aircraft, provided that the intended use of
the Aircraft by each Lessee shall always have priority over said rights of
Lessor, the intention being that such rights shall be exercised solely at times
and places that will not interfere with use or scheduled use of the Aircraft by
each Lessee.

25.Events of Default.  The term “Event of Default”, wherever used herein shall
mean any of the following:

(a)Lessees shall have failed to make payment of a Fixed Rental within ten (10)
days after the same shall become due;

 

00006721.DOCX - 2

9

 

--------------------------------------------------------------------------------

 

(b)Lessees shall have failed to maintain at all times the insurance coverages as
required by Section 18;

(c)Lessees shall have breached any of their representations and warranties and
shall have failed to cure same or commence curing same in good faith following
the expiration of thirty (30) days written notice thereof from Lessor to
Lessees;

(d)Lessees shall have failed to perform or observe (or cause to be performed and
observed) any other obligation, covenant or agreement required to be performed
under this Lease and such failure shall continue for thirty (30) days after
written notice thereof from Lessor to Lessee; or

(e)Any of the Lessees becomes insolvent or fails to pay their debts when due or
makes any assignment for the benefit of creditors, or seeks relief under any
bankruptcy law or similar law for the protection of debtors, or suffers a
petition of bankruptcy to be filed against it or a receiver or trustee appointed
for substantially all of their assets, and such is not removed within sixty (60)
days.

26.Lessor’s Remedies.

(a)Upon the occurrence of any Event of Default, Lessor may, at its option,
exercise any or all remedies available at law or in equity, including, without
limitation, any or all of the following remedies, as Lessor in its sole
discretion shall elect:

(i)By notice in writing cancel or terminate this Lease, whereupon all rights of
Lessees to the use of the Aircraft or any part thereof shall absolutely cease
and terminate but Lessees shall remain liable as hereinafter provided; and
thereupon Lessees, if so requested by Lessor, shall at Lessees’ expense promptly
return the Aircraft to Lessor as required by Section 5, or Lessor, at its
option, may enter upon the premises where the Aircraft is located and take
immediate possession of and remove the Aircraft by summary proceedings or
otherwise.  Lessees specifically authorize Lessor’s entry upon any premises
where the Aircraft may be located for the purpose of a peaceful retaking of the
Aircraft, and Lessees shall waive any cause of action Lessees may have arising
therefrom and shall forthwith pay to Lessor an amount equal to the total accrued
and unpaid Fixed Rentals and all other accrued and unpaid amounts due hereunder,
plus any and all losses and damages incurred or sustained by Lessor by reason of
any default by Lessees under this Lease.

(ii)Perform or cause to be performed any obligation, covenant or agreement of
Lessees hereunder.  Lessees agree to pay all costs and expenses incurred by
Lessor for such performance as additional Fixed Rental hereunder and acknowledge
that such performance by Lessor shall not be deemed to cure said Event of
Default.

(b)Lessees shall be liable for all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, incurred by Lessor by reason of
the occurrence of any Event of Default or the exercise of Lessor’s remedies with
respect thereto.

 

00006721.DOCX - 2

10

 

--------------------------------------------------------------------------------

 

(c)No remedy referred to herein is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to above or otherwise
available to Lessor at law or in equity.  No express or implied waiver by Lessor
of any default or Event of Default hereunder shall in any way be, or be
construed to be, a waiver of any future or subsequent default or Event of
Default.  The failure or delay of Lessor in exercising any rights granted to it
hereunder upon any occurrence of any of the contingencies set forth herein shall
not constitute a waiver of any such right upon the continuation or recurrence of
any such contingencies or similar contingencies and any single or partial
exercise of any particular right by Lessor shall not exhaust the same or
constitute a waiver of any other right provided herein.

27.General Provisions.

(a)Broker/Finder Fees.  Each party represents that it has dealt with no broker
or finder in connection with the transaction contemplated by this Lease and that
no broker or other person is entitled to any commission or finder’s fee in
connection therewith.  Lessor and Lessees each agree to indemnify and hold
harmless one another against any loss, liability, damage, cost, claim or expense
incurred by reason of any brokerage commission or finder’s fee alleged to be
payable because of any act, omission or statement of the indemnifying party.

(b)Costs.  Each party shall pay all of its own costs and expenses incurred or to
be incurred by it in negotiating and preparing this Lease.

(c)Headings.  Sections and other headings and captions of this Lease are
included for convenience only and shall not affect the construction or
interpretation of any of its provisions.

(d)Entire Agreement.  This Lease constitutes the entire agreement among the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations and understandings of the
parties.  No supplement, modification or amendment of this Lease shall be
binding unless executed in writing by all the parties.  No waiver of any of the
provisions of this Lease shall be deemed, or shall constitute, a waiver of any
other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
party making the waiver.

(e)Counterparts.  This Lease may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The parties may exchange
executed copies transmitted by telecopier or PDF e-mail, provided the executed
originals are forwarded by mail or courier.

(f)Successors and Assigns.  Lessees shall not sell, transfer, assign, encumber
or, except with Lessor’s prior written consent, sublet or part with possession
of the Aircraft or any of Lessees’ rights under this Lease.  This Lease shall be
binding on, and shall inure to the benefit of, the parties to it and their
respective heirs, legal representatives, successors and assigns; provided,
however, that Lessees may not assign any of their rights under this Lease.

 

00006721.DOCX - 2

11

 

--------------------------------------------------------------------------------

 

(g)No Third Party Rights.  Nothing in this Lease whether express or implied, is
intended to confer any rights or remedies under or by reason of this Lease on
any persons other than the parties to it and their respective successors and
assigns, nor is anything in this Lease intended to relieve or discharge the
obligation or liability of any third persons to any party to this Lease, nor
shall any provision give any third persons any right of subrogation or action
over against any party to this Lease.

(h)Survival.  All representations, warranties, covenants and agreements of the
parties contained in this Lease, or in any instrument, certificate, exhibit,
schedule, or other writing provided for in it, shall survive the Lease Term.

(i)Notices. All notices or other communications, which shall or may be given
pursuant to this Lease, shall be in writing and shall be delivered by certified
mail or registered mail with postage prepaid, return receipt requested, by
facsimile transmission or by e-mail or by hand.  Such communication shall be
deemed given and received upon dispatch, if sent by facsimile (provided
confirmation of successful transmission is received by the sending facsimile
machine at the time of transmission) or e-mail (provided a transmission error
message is not received by sender), or upon delivery if hand delivered, or
within three (3) days of mailing, if sent by certified or registered mail, at
the addresses of the parties as set forth in Exhibit “D” attached hereto.  Any
address for notice to a party may be changed at any time by written notice to
the other parties.

(j)Agreement Negotiated.  The parties to this Lease are sophisticated and have
been represented or had the opportunity to be represented in connection with the
negotiation and performance of this Lease.  The parties agree that no
presumptions relating to the interpretation of contracts against the drafter of
any particular clause should or may be applied in this case and, therefore,
waive their effects.

(k)Governing Law.  The validity of this Lease and the interpretation and
performance of all its terms shall be construed and enforced in accordance with
the laws of the State of California, as apply to contracts that are executed and
performed entirely in California.

(l)Arbitration.  Any dispute, claim or controversy of whatever nature arising
out of or relating to this Lease or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Los Angeles, California before one neutral arbitrator.  Such arbitrator shall
be an attorney licensed to practice law in the United States, actively engaged
in the practice of law for at least ten years and having at least five years of
experience with and knowledge of business aviation.  The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rule &
Procedures.  Judgment on the Award may be entered in any court having
jurisdiction.  This clause shall not preclude parties from seeking provisional
remedies in aid or arbitration from a court of appropriate jurisdiction, or
injunctive relief.

(m)Partial Invalidity.  If any provision of this Lease is held invalid or
unenforceable by any court of final jurisdiction, it is the intent of the
parties that all other provisions of this Lease be construed to remain fully
valid, enforceable and binding on the parties.

 

00006721.DOCX - 2

12

 

--------------------------------------------------------------------------------

 

28.TRUTH-IN-LEASING.

(a)THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER PART 91 OF THE FEDERAL
AVIATION REGULATIONS DURING THE TWELVE MONTHS PERIOD (OR PORTION THEREOF DURING
WHICH THE AIRCRAFT HAS BEEN SUBJECT TO U.S. REGISTRATION) PRECEDING THE DATE OF
EXECUTION OF THIS LEASE AND PRESENTLY COMPLIES WITH APPLICABLE FAA MAINTENANCE
AND INSPECTION REQUIREMENTS IN ACCORDANCE WITH FAR §91.409(f)(3) FOR OPERATION
TO BE CONDUCTED UNDER THIS LEASE.

(b)EACH LESSEE CERTIFIES THAT EACH LESSEE, AND NOT LESSOR, IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT WHEN SUCH LESSEE UTILIZES THE AIRCRAFT UNDER
THIS LEASE DURING THE LEASE TERM.  EACH LESSEE FURTHER CERTIFIES THAT EACH
LESSEE UNDERSTANDS HIS OR ITS RESPONSIBILITY FOR COMPLIANCE WITH APPLICABLE
FEDERAL AVIATION REGULATIONS.

(c)EACH LESSEE CERTIFIES THAT THE AIRCRAFT WILL CONTINUE TO BE MAINTAINED AND
INSPECTED UNDER PART 91 OF THE FEDERAL AVIATION REGULATIONS FOR OPERATIONS TO BE
CONDUCTED UNDER THIS LEASE.  EACH LESSEE UNDERSTANDS THAT AN EXPLANATION OF
FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION
REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT
OFFICE.

(d)THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE
CARRIED ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION
UPON REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

(e)THE ADDRESS OF KENNETH D. MOELIS AND MOELIS & COMPANY GROUP LP IS 1999 AVENUE
OF THE STARS, LOS ANGELES, CA 90067.

 

[Signature pages on following page]

 

00006721.DOCX - 2

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have each caused this Aircraft Dry Lease
Agreement to be duly executed as of the day and year first written above.

 

LESSOR:

 

LESSEE:

 

 

 

MOELIS & COMPANY MANAGER LLC

 

KENNETH D. MOELIS

 

 

 

By:

/s/ Kenneth D. Moelis

 

/s/ Kenneth D. Moelis

Name:

Ken Moelis

 

 

Title:

Managing Member

 

 

 

LESSEE:

 

 

MOELIS & COMPANY GROUP LP

By:

/s/ Joseph Simon

Name:

Joseph Simon

Title:

CFO

 

 

00006721.DOCX - 2

14

 